NOT DESIGNATED FOR PUBLICATION

                                             No. 122,836

              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                         STATE OF KANSAS,
                                             Appellee,

                                                   v.

                                       ANTHONY A. DILLARD,
                                           Appellant.


                                   MEMORANDUM OPINION

        Appeal from Miami District Court; AMY L. HARTH, judge. Opinion filed July 16, 2021.
Reversed and remanded with directions.


        James M. Latta, of Kansas Appellate Defender Office, for appellant.


        Jason A. Vigil, assistant county attorney, Elizabeth H. Sweeney-Reeder, county attorney, and
Derek Schmidt, attorney general, for appellee.


Before MALONE, P.J., WARNER and HURST, JJ.


        PER CURIAM: Anthony A. Dillard appeals the district court's revocation of his
probation. Dillard claims the district court lacked jurisdiction to revoke his probation
because he did not receive a probation revocation hearing until more than 180 days after
he filed a request for final disposition under the Mandatory Disposition of Detainers Act
(MDDA), K.S.A. 22-4301 et seq. We agree with Dillard's claim. As a result, we reverse
the district court's revocation of Dillard's probation for lack of jurisdiction and remand
with directions for the district court to dismiss the motion to revoke probation.



                                                   1
                                           FACTS

       In 2016, Dillard pled guilty to possession of methamphetamine in Miami County
District Court. The district court sentenced Dillard to 20 months' imprisonment but
granted probation for 18 months. Dillard performed poorly on probation. The State filed
at least four motions to revoke his probation, each alleging various violations. Despite the
many violations, the district court continued to place Dillard back on probation.


       On July 13, 2018, the State filed another motion to revoke Dillard's probation. The
motion alleged that Dillard violated his probation by failing to report to an inpatient
treatment facility on June 28, 2018. The district court issued a bench warrant on July 16,
2018, but the record does not reflect when this bench warrant was served.


       Later in 2018, Dillard pled guilty in a Johnson County criminal case. The Johnson
County District Court sentenced Dillard to 62 months' imprisonment and remanded him
to the custody of the Kansas Department of Corrections (KDOC). On February 11, 2019,
Dillard filed a postsentence motion to withdraw plea in the Johnson County case.


       Then, on March 4, 2019, Dillard signed an application under the MDDA for final
disposition of the motion to revoke probation, and the Miami County District Court
received the request on March 11, 2019. On March 18, Miami County issued a transport
order for Dillard. But Miami County later learned that on March 19, 2018—before
KDOC received Miami County's transport order—Dillard had been transported from the
El Dorado Correctional Facility (EDCF) to the Johnson County Jail for his motion to
withdraw plea. Dillard remained at the Johnson County Jail until the district court denied
his motion. On September 17, 2019, Dillard was transported back to EDCF.


       On September 20, 2019, KDOC sent Miami County District Court a letter
informing the court that more than 180 days had passed since the date of Dillard's MDDA

                                              2
application. On October 9, 2019, Dillard filed a pro se motion to dismiss under the
MDDA. The State responded and asked the district court to deny Dillard's motion.


       Dillard appeared with counsel at a status hearing on November 14, 2019. At a
hearing on November 27, 2019, counsel argued the substance of the Dillard's motion to
dismiss and the State's response. The parties submitted additional briefing. At a hearing
on February 27, 2020, the district court denied Dillard's motion to dismiss, finding that by
filing the motion to withdraw plea in the Johnson County case, Dillard caused a delay in
resolving the motion to revoke probation. The district court found that ruling any other
way would allow manipulation of the MDDA not contemplated by the statute. The
district court then revoked Dillard's probation and ordered him to serve the original
sentence. Dillard timely appealed the district court's judgment.


      DID THE DISTRICT COURT ERR IN DENYING DILLARD'S MOTION TO DISMISS?

       On appeal, Dillard claims the district court erred in denying his motion to dismiss.
For a remedy, Dillard asks this court to "reverse the district court's decision, vacate [his]
sentence, and remand this case to the district court with directions that Dillard be
discharged." Before we address the parties' specific arguments, we will begin this opinion
by presenting an overview of the MDDA and discussing recent amendments to the Act.


       The MDDA's "aim is to prevent indefinite suspension of pending criminal charges
while a prisoner is incarcerated on other charges, and it seeks to prevent delays in the
administration of justice by placing an obligation on the courts to hear cases within a
reasonable amount of time." State v. Burnett, 297 Kan. 447, 453, 301 P.3d 698 (2013).
Under K.S.A. 2020 Supp. 22-4301(a): "Any inmate in the custody of the secretary of
corrections may request final disposition of any . . . motion to revoke probation . . .
pending against such person in this state." "Following the receipt of the certificate by the
court and county attorney from the secretary of corrections . . . the motion to revoke

                                              3
probation shall be brought for a hearing . . . within 180 days." K.S.A. 2020 Supp. 22-
4303(b)(1)(A). The 180-day limit is tolled when: (1) the court grants extra time for good
cause shown in open court, (2) a continuance or delay has been requested or agreed to by
the inmate or the inmate's attorney, or (3) there is a pending motion to determine
competency. K.S.A. 2020 Supp. 22-4303(b). If the motion to revoke probation is not
brought for a hearing within the time limit, then the district court no longer has
jurisdiction over the motion to revoke probation and the motion will be of no further
force or effect and must be dismissed with prejudice. K.S.A. 2020 Supp. 22-4303(b)(4).


       Here, neither side contests that Dillard filed a proper MDDA request, which the
district court received on March 11, 2019. Instead, the issue is what effect Dillard's filing
of the motion to withdraw plea in the unrelated Johnson County case had on the time
limit in this case. Dillard did not receive a hearing on the motion to revoke probation
until November 14, 2019. If the time Dillard spent in the Johnson County Jail on his
motion to withdraw plea—from March 19, 2019, to September 17, 2019—did not toll the
time limit, then Dillard did not receive a hearing within the 180-day limit. But if the time
spent in the Johnson County Jail is not counted, then only 66 days had passed before he
received a hearing on his probation violation, well within the 180-day limit. The district
court found that Dillard's motion to withdraw plea caused a delay in resolving the motion
to revoke probation and thus that time did not count against the 180-day deadline.


       Dillard's argument on appeal is straightforward. He asserts that under the statute
there are only three ways to toll the 180-day limit and none of them occurred here. More
specifically, Dillard asserts that he never requested or agreed to a continuance or delay in
the Miami County case. Dillard asserts that the State should have contacted Johnson
County and "worked out" transportation because Dillard was still in KDOC custody when
he was transferred to Johnson County.




                                              4
       The State's argument is more complicated. Before addressing whether the time
spent in the Johnson County Jail could be considered a delay requested or agreed to by
Dillard in disposing the motion to revoke probation, the State offers two other arguments
on the application of the MDDA and recent amendments to the law. To better understand
the State's arguments, it helps to briefly outline and discuss relevant provisions of the
predecessor uniform act on detainers, a 2013 Kansas Supreme Court decision addressing
time limitations under the prior law, and recent statutory amendments to the law.


       Before 2016, the Uniform Mandatory Disposition of Detainers Act (UMDDA),
predecessor to the current MDDA, stated in relevant part:


               "(a) Any person who is imprisoned in a penal or correctional institution of this
       state may request final disposition of any untried indictment, information, motion to
       revoke probation or complaint pending against such person in this state. The request shall
       be in writing addressed to the court in which the indictment, information, motion to
       revoke probation or complaint is pending and to the county attorney charged with the
       duty of prosecuting it, and shall set forth the place of imprisonment.
               "(b) The warden, superintendent or other official having custody of prisoners
       shall promptly inform each prisoner in writing of the source and nature of any untried
       indictment, information, motion to revoke probation or complaint against such prisoner
       of which the warden, superintendent or other official has knowledge or notice, and of
       such prisoner's right to make a request for final disposition thereof." K.S.A. 2015 Supp.
       22-4301.


       The time limit, contained in K.S.A. 2015 Supp. 22-4303, stated that the 180-day
limit begins to run after receipt of the request unless the court grants additional time for
good cause shown in open court, the parties stipulate to a continuance, or a continuance is
granted after notice and opportunity to be heard.


       In 2013, our Supreme Court decided Burnett, 297 Kan. 447. In 2006, Burnett was
charged with an aggravated weapons violation and other crimes in a Reno County
                                                    5
criminal case. A few months later, he was convicted and sentenced to prison in a separate
McPherson County case. Burnett began serving his sentence but remained in the
McPherson County Jail on a second McPherson County case. While there, Burnett filed a
request for disposition under the UMDDA in the Reno County case. Burnett did not
receive a hearing in his Reno County case for more than 180 days after he filed his
request for disposition, so he moved to dismiss. The district court denied Burnett's
motion, finding he was not in KDOC custody when he filed his request. Burnett was later
convicted of the aggravated weapons violation and was sentenced to 17 months in prison.


       On appeal, our Supreme Court reversed the district court's judgment and found the
district court lacked jurisdiction to convict and sentence Burnett for the crime. 297 Kan.
at 459. The court found that "while Burnett was physically located in the McPherson
County Jail, he was also in KDOC custody" based on the order imposing his prison
sentence in the first McPherson County case. 297 Kan. at 456. The court then found that
he was imprisoned in a penal institution, properly invoked the UMDDA, and was not
brought to final disposition on time. 297 Kan. at 458-59.


       In 2016, the Kansas Legislature amended the statute to its current version. It
changed the citation of the Act from the UMDDA to the MDDA. See K.S.A. 2020 Supp.
22-4308. It also changed who may file a request for final disposition from "[a]ny person
who is imprisoned in a penal or correctional institution" to "[a]ny inmate in the custody
of the secretary of corrections." Compare K.S.A. 2015 Supp. 22-4301(a) with K.S.A.
2020 Supp. 22-4301(a). It removed language referring to "the warden, superintendent or
other official having custody of prisoners" and replaced it with "the secretary." Compare
K.S.A. 2015 Supp. 22-4301(b) with K.S.A. 2020 Supp. 22-4301. It added language on
how multiple detainers should be handled. K.S.A. 2020 Supp. 22-4303(b)(1)(B). It also
enumerated the three ways in which the statute could be tolled: (1) the court grants extra
time for good cause shown in open court, (2) a continuance or delay has been requested


                                             6
or agreed to by the inmate or the inmate's attorney, or (3) there is a pending motion to
determine competency. K.S.A. 2020 Supp. 22-4303(b).


       The State's first two arguments focus on the 2016 amendments. The State argues
that the Legislature amended the UMDDA in response to Burnett and that the MDDA
now only applies to inmates in the physical custody of KDOC, not those in county jail.
Alternatively, the State argues that Dillard's motion to withdraw plea in the Johnson
County case was the functional equivalent of a detainer and, thus, the MDDA's new
provision on disposition of multiple detainers would apply. Finally, the State argues that
the time Dillard spent in the Johnson County Jail was a delay caused by him and should
not count against the 180-day limit to receive a hearing on the probation violation.


       Whether a defendant's statutory right to a speedy hearing under the MDDA is
violated is a question of law subject to de novo review. Similarly, resolution of this issue
involves statutory interpretation of the MDDA and a determination of jurisdiction, which
are also subject to unlimited review. Burnett, 297 Kan. at 451.


       This court's analytical framework for statutory construction is well known:


       "'[W]e first attempt to give effect to the intent of the legislature as expressed through the
       language of the statutory scheme it enacted. When a statute is plain and unambiguous, the
       court must give effect to express language, rather than determine what the law should or
       should not be. Stated another way, when a statute is plain and unambiguous, the appellate
       courts will not speculate as to the legislative intent behind it and will not read such a
       statute so as to add something not readily found in the statute. Stated yet another way, a
       clear and unambiguous statute must be given effect as written. If a statute is clear and
       unambiguous, then there is no need to resort to statutory construction or employ any of
       the canons that support such construction.'" State v. Ayers, 309 Kan. 162, 163-64, 432
       P.3d 663 (2019).




                                                     7
Does the MDDA apply to KDOC inmates who have been transferred to a county jail?

       The State first argues that the 2016 amendments were in response to Burnett and
"demonstrate a clear legislative intent that the 180-day time to bring the matter for
hearing only applies in situations where the secretary of corrections has physical custody
of the inmate making the request." The essence of the State's argument is that the 180-day
limit in the MDDA automatically tolls when an inmate has been transferred to a county
jail and is no longer in the "physical custody" of the KDOC. The State points to the
amendments and a supplemental note to the bill and testimony before the Senate
Committee by a representative from the Kansas County and District Attorneys
Association. But the State's argument disregards the plain language of the MDDA and
asks this court to read an additional way to toll the statutory time limit.


       We agree with the State that the 2016 amendments to the MDDA were in response
to Burnett, but the effect of the amendments was to bring the Act into compliance with
Burnett and not to overrule the decision. Burnett held that an inmate physically in a
county jail was still in KDOC custody for purposes of the UMDDA. 297 Kan. at 456.
Following Burnett, the 2016 amendments broadened who may file a request for final
disposition from "[a]ny person who is imprisoned in a penal or correctional institution" to
"[a]ny inmate in the custody of the secretary of corrections." Compare K.S.A. 2015 Supp.
22-4301(a) with K.S.A. 2020 Supp. 22-4301(a).


       In Dillard's case, the Johnson County District Court remanded him to the custody
of the KDOC to serve his sentence in that case, and Dillard remained in KDOC's custody
after he was temporarily transported to the Johnson County Jail for his motion to
withdraw plea. The 2016 amendments did not include a new definition of custody or add
the qualifier of "physical" to the provision that states "[a]ny inmate in the custody of the
secretary of corrections" may file a request for final disposition under the MDDA. Thus,



                                              8
the amendments do not overrule Burnett to the extent that the decision held an inmate
could be in KDOC custody while physically being in a county jail.


       The State's argument that the MDDA does not apply to inmates who have been
transferred to a county jail would require this court to read a fourth and implicit way to
toll the 180-day time limit into the statute. When the statute is clear and unambiguous,
this court will not speculate on legislative intent or read a statute to add something not
readily found in the statute. Ayers, 309 Kan. at 163-64. The MDDA simply requires the
inmate to be in KDOC custody when the inmate files a request for final disposition.
Dillard was in KDOC custody when he filed his request. There is no language in the
statute that support's the State's assertion that "physical custody is key" to the running of
the statutory time limit, and there is no language that supports a finding that an inmate's
transfer to a county jail on other matters removes the inmate from KDOC custody.


Is Dillard's motion to withdraw plea the functional equivalent of a detainer requiring
application of the provisions regarding multiple detainers?

       The State next argues that this court should construe Dillard's motion to withdraw
plea in the Johnson County case as the functional equivalent of a detainer "because his
motion to withdraw plea required action in Johnson County and was outside the control
of Miami County." The State asserts the 2016 amendments were specifically enacted to
rectify requiring the State to transport a defendant from one place to another when it had
no authority to do so. Under the amendments, "if the inmate has detainers from multiple
jurisdictions, the final detainer shall be brought within 180 days and each subsequent
detainer shall be brought within 180 days after return of the inmate to the secretary."
(Emphasis added.) K.S.A. 2020 Supp. 22-4303(b)(1)(B). If the State's argument is
correct, Miami County would have 180 days to bring Dillard to a hearing on the motion
to revoke probation after he was returned to KDOC on the Johnson County "detainer."



                                              9
       Dillard argues that K.S.A. 2020 Supp. 22-4303(b)(1)(B) does not apply because
Dillard only had one detainer—the detainer from Miami County. Dillard asserts the State
provides no authority for construing a motion to withdraw plea as the functional
equivalent of a detainer. Dillard also asserts he had no power to place a detainer on
himself or file a transport order to decide where he goes.


       The State's argument fails. The MDDA does not define the word "detainer." But
not only is there no statutory authority to support the State's argument, Dillard's motion to
withdraw plea cannot possibly be the functional equivalent of a detainer because such a
motion is outside the scope and purpose of the MDDA. The MDDA provides an inmate
with the ability to request disposition of any "untried indictment, information, motion to
revoke probation or complaint pending against such person in this state." (Emphasis
added.) K.S.A. 2020 Supp. 22-4301(a). Further, a case is only dismissed under the
MDDA "if the indictment, information or complaint is not brought to trial within the time
period specified in this subsection, or the motion to revoke probation is not brought for a
hearing." K.S.A. 2020 Supp. 22-4303. The provisions focus on ensuring the inmate gets a
timely determination of guilt or innocence either on new charges or an alleged probation
violation. See also Burnett, 297 Kan. at 453 (stating the UMDDA's "aim is to prevent
indefinite suspension of pending criminal charges while a prisoner is incarcerated on
other charges, and it seeks to prevent delays in the administration of justice by placing an
obligation on the courts to hear cases within a reasonable amount of time").


       There is no provision in the MDDA addressing or discussing an inmate's motion to
withdraw plea. If Dillard's motion to withdraw plea were considered the functional
equivalent of a detainer, it would broaden the scope of the MDDA and allow an inmate to
demand disposition of such a motion under the MDDA. Thus, Dillard's motion to
withdraw plea cannot be considered the functional equivalent of a detainer.




                                             10
Did Dillard's motion to withdraw plea in the Johnson County case amount to a delay
requested or agreed to by Dillard in disposing the motion to revoke probation?

       Dillard argues that the district court erred in finding his motion to withdraw plea in
the Johnson County case tolled the time limit to dispose of the motion to revoke
probation. He asserts that there are only three ways to toll the statute and none of them
occurred here. To reiterate, once an inmate has invoked the MDDA, the State must have a
hearing on the motion to revoke probation within 180 days unless: (1) the court grants
extra time for good cause shown in open court, (2) a continuance or delay has been
requested or agreed to by the inmate or the inmate's attorney, or (3) there is a pending
motion to determine competency. K.S.A. 2020 Supp. 22-4303(b).


       Neither party contends that the court granted additional time for good cause shown
in open court or that there was a pending motion to determine competency. Instead, the
parties contest whether Dillard's motion to withdraw plea in the Johnson County case
amounted to a delay "requested or agreed to" by Dillard in disposing the Miami County
motion to revoke probation. See K.S.A. 2020 Supp. 22-4303(b)(2). Dillard argues that the
statute's reference to a delay applies only when the inmate requests or causes a delay in
the case in which the detainer is filed. The State argues that Dillard caused the delay in
resolving the motion to revoke probation by filing the motion to withdraw plea in
Johnson County, so the time he spent in the Johnson County Jail does not count against
the time limit for the probation revocation. The district court agreed with the State.


       The State argues that to rule differently from the district court "would allow
similarly situated defendants to avoid prosecution by manipulating the MDDA." The
State cites State v. Maggard, 16 Kan. App. 2d 743, 829 P.2d 591 (1992), to support its
argument. In that case, Maggard was charged with crimes in a Johnson County case while
he was currently serving a prison sentence in Missouri. He was also facing new charges
in Jackson County, Missouri. Maggard filed speedy trial requests under the Uniform


                                             11
Agreement on Detainers Act (UADA), K.S.A. 22-4401 et seq., in both the Jackson
County and the Johnson County cases. Maggard was first transported to Jackson County.
Johnson County tried to transport Maggard from the prison in Missouri and was informed
that he was in Jackson County. Six months later, after Maggard stood trial in Jackson
County, he was transported to Kansas. He moved for dismissal arguing Kansas exceeded
the 180-day limit. The district court denied his motion.


       On appeal, this court affirmed the district court's finding that by requesting a
speedy trial simultaneously in more than one jurisdiction, Maggard made himself
unavailable to the Kansas court and, thus, tolled the time limit. 16 Kan. App. 2d at 748.
The court reasoned that to rule otherwise would be "illogical" and allow a defendant to
"manipulate" the UADA. 16 Kan. App. 2d at 748.


       Dillard correctly argues that Maggard is distinguishable. First, Maggard is a case
under the UADA, not the MDDA. Second, Maggard had two detainers and filed a request
on each of them. Dillard only had one detainer and only filed a request under the MDDA
in the detainer case. Third, the 2016 amendments to the MDDA address the situation in
Maggard. Under K.S.A. 2020 Supp. 22-4303(b)(1)(B), the MDDA explains the process
for when an inmate files a request for disposition on more than one detainer. Also, the
UADA now contains an explicit provision tolling the time "for as long as the prisoner is
unable to stand trial, as determined by the court having jurisdiction of the matter." K.S.A.
22-4401. Thus, Maggard is not particularly authoritative to the issue at hand.


       In deciding this appeal, we must conform our analysis to the language of the
MDDA. Under K.S.A. 2020 Supp. 22-4303(b)(2), did Dillard's motion to withdraw plea
in the Johnson County case amount to a delay "requested or agreed to" by Dillard in
disposing the Miami County motion to revoke probation? We believe the answer is no.




                                             12
       Dillard's motion to withdraw plea in the Johnson County case did not fall within
the provisions of the MDDA, and there was no deadline for a hearing on the motion. On
the other hand, Dillard's request for disposition of his Miami County probation violation
had a 180-day deadline for a hearing. Dillard's transfer to Johnson County may have
made it harder to dispose of the Miami County probation violation within 180-days, but it
did not make it impossible. Dillard was still in KDOC custody after he was transferred to
Johnson County. As Dillard argues in his brief, the various county attorneys could have
tried to work together to prioritize the cases based on the deadlines involved. If that
process did not work, Miami County could have asked KDOC to return Dillard from
Johnson County back to prison so he could be transferred to Miami County to dispose of
the probation violation because of the deadline Miami County was facing. Here, the
record does not reflect that Miami County made any effort to have Dillard returned
within the deadline after it learned that he had been transported to Johnson County.


       As for the State's manipulation argument, Dillard moved to withdraw his plea in
the Johnson County case on February 11, 2019, and when he filed the motion the record
does not reflect that he had any way of knowing when or if it would be set for a hearing.
Dillard signed his application under the MDDA for final disposition of the motion to
revoke probation on March 4, 2019, and the Miami County District Court received the
request on March 11, 2019. Miami County issued a transport order for Dillard on March
18, 2019. But as it turned out, Miami County learned that on March 19, 2019—before
KDOC received Miami County's transport order—Dillard had been transported from
EDCF to the Johnson County Jail for his motion to withdraw plea. Dillard had a right to
seek available legal relief in his Johnson County criminal case, and it is hard to see how
he was manipulating the system under these facts.


       Under these facts, we disagree that Dillard's motion to withdraw plea in the
Johnson County case amounted to a delay "requested or agreed to" by Dillard in
disposing the Miami County motion to revoke probation under K.S.A. 2020 Supp. 22-

                                             13
4303(b)(2). Under the plain language of the MDDA, the State failed to give Dillard a
hearing on the motion to revoke probation within 180 days of his request for final
disposition, and none of the statutory provisions to toll the deadline apply. As a result, the
district court lacked jurisdiction over the motion to revoke probation, and the motion
must be dismissed with prejudice. K.S.A. 2020 Supp. 22-4303(b)(4).


       Dillard asks this court to "reverse the district court's decision, vacate [his]
sentence, and remand this case to the district court with directions that Dillard be
discharged." But this request is beyond the MDDA's remedy for the violation. In this
situation, the MDDA provides that the motion to revoke probation will have no "further
force or effect, and the court shall dismiss it with prejudice." K.S.A. 2020 Supp. 22-
4303(b)(4). For Dillard, this means that the State's motion to revoke probation filed on
July 13, 2018, alleging that Dillard failed to report to an inpatient treatment facility, must
be dismissed with prejudice. But Dillard is not entitled to be "discharged" from the
Miami County case. Instead, he remains convicted of possession of methamphetamine,
and the status of his case is the same as before the State filed the motion to revoke
probation. Thus, we reverse the district court's decision to revoke Dillard's probation for
lack of jurisdiction and remand with directions for the district court to dismiss the July
13, 2018 motion to revoke probation with prejudice.


       Reversed and remanded with directions.




                                              14